Case 3:20-cv-01101-SI         Document 1-10         Filed 07/08/20                      Page 1 of 1




                               EXHIBIT 10




                                                a
                                            ,           -              .



                                            mi .                      /p
                                                            !US
                                        w                         M                                           wm,< A
                                                                 (M                                       ,
                                                            >>    «
                                                                                                                           wM
                                                &                                   p




                                                    -
                                        "
                                                                                                                      6-
                                                                                                         B?/
                                                                      *


       .                                                                      £                                $Ar '
                                                                               ft
                                                                                    M
                     HMfl
                                                                                              v
  /




            r Wh
            ') -   -<a
                         I
                                                                                                                   /' jT 1 ,
                                                                                                                               1
                                                                                                                               if
                                                                                                         :7                    ft
                                                                                          N   Vm a™
              5*                                                             . >                        <5®
                                                                                                                       «


                                                                           W////A                 aa»
                                                                                                  V'] f/r/l\ >'j




                                    1
                                                                      afil
                             '/ y
                                                                  V/aWi                                            ////
